Exhibit 99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 455 Domini Social Equity Fund - Class A Shares $ 22 Domini Social Equity Fund - Institutional Shares $ 430 Domini Social Equity Fund - Class R Shares $ 121 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.0287 Domini Social Equity Fund - Class A Shares $ 0.0496 Domini Social Equity Fund - Institutional Shares $ 0.0496 Domini Social Equity Fund - Class R Shares $ 0.0479 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 15,558 Domini Social Equity Fund - Class A Shares 493 Domini Social Equity Fund - Institutional Shares 8,476 Domini Social Equity Fund - Class R Shares 2,787 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $42.07 Domini Social Equity Fund - Class A Shares $12.67 Domini Social Equity Fund - Institutional Shares $25.71 Domini Social Equity Fund - Class R Shares $11.72 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Institutional Social Equity Fund - Investor Shares $ 5,653 Domini Institutional Social Equity Fund – Class A Shares $ 607 Domini Institutional Social Equity Fund - Institutional Shares $ 1,136 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Institutional Social Equity Fund - Investor Shares $ 0.2525 Domini Institutional Social Equity Fund – Class A Shares $ 0.2472 Domini Institutional Social Equity Fund - Institutional Shares $ 0.2552 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Institutional Social Equity Fund - Investor Shares 23,864 Domini Institutional Social Equity Fund - Class A Shares 2,930 Domini Institutional Social Equity Fund - Institutional Shares 4,532 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Institutional Social Equity Fund - Investor Shares $7.84 Domini Institutional Social Equity Fund - Class A Shares $8.20 Domini Institutional Social Equity Fund - Institutional Shares $7.85
